Hodges, J.
The error complained of in the hill of exceptions in this case' is the overruling of a motion for a new trial. The document sent up in the record as a brief of the evidence contains 47 pages of typewriting, the greater part of which consists of questions and answers, and is not a compliance with the provisions of the code and the rulings of the Supreme Court and of this court as to the briefing of evidence. Park’s Code, vol. 5, § 6093, and annotations. It is held by the Supreme Court that “When there is no legal brief of evidence filed with the motion for new trial, but only a document which fails to comply with the provisions of the Civil Code (1910), § 6093, the Court of Appeals should not look to such a document for the purpose of determining the questions raised in the motion for new trial.” Whitaker v. State, 138 Ga. 139 (4 a), 145 (75 S. E. 254). The judgment overruling the motion for a new trial must therefore be Affirmed.